Bell, J.
Among the highest duties of judges and of all persons who are called to decide judicially upon the rights or interests of others, is that of avoiding to expose themselves to any influences extraneous to the merits of the case. It is dangerous for a judge to listen to any conversation relative to a case which he is to decide, lest he should be afterwards unconsciously influenced by the impressions left on his'mind by such conversation. He may aim to guard himself against such influences, and may flatter himself that he can form his opinions upon the evidence and arguments addressed to him in open court alone, entirely unaffected by all that he has heard elsewhere; but it may be doubted whether it is in the power of any man to escape the influence, in some degree, of artful or even- casual conversation upon the subjects upon which he is called to decide. Prudence, and a high sense of propriety, alike forbid that a judge should hear any thing about a cause which he is to decide, but what is said in *292open court and in presence of the parties. But when we consider the manner of the election of the county commissioners, the nature of their duties, and the circumstances under which they must be performed, we are unable to decide that their report must be set aside, when they have merely heard, without designing to listen to, casual conversations or statements, made without oath, by-interested parties or others. During their examinations they are necessarily surrounded by an interested crowd, full of conversation upon the subject, and they cannot avoid hearing what is said in their presence. Unless, therefore, a gross case of misconduct is shown, the court will not inquire what the commissioners have heard, nor from whom. The court will presume that the people have elected men to these offices in whom they can confide, as men of such integrity, prudence, candor and good judgment, as not to be likely to be influenced by anything but the law and the evidence regularly laid before them. But where it is shown that the commissioners have themselves- introduced or encouraged conversations or discussions, relative to the subjects they are to decide, or have deliberately listened to statements of facts, br opinions, bearing on such subjects, in the absence of the other parties interested, and when they have no notice to be present, it must be regarded as- a case of gross misconduct, for which their report should at once be set aside.
If a case is shown where the parties have so misconducted themselves in this respect as to leave the question in doubt whether the attempt has. not been made improperly to influence the commissioners, by partial statements, and discussions behind the backs of the other parties interested, a proper regard to the cause of public justice must compel the court to set aside a report made in their favor. "We think it clear that a report ought not to be accepted where it appears that the party in whose favor it is made has taken upon himself to make statements or to engage *293in discussions or conversation relative to the merits of the road, addressed to the commissioners, or either of them, or in their presence and hearing, in the absence of those ^interested to oppose them, and at times and places when the commissioners are not engaged in the examination of the road and the hearing of the case.
Misconduct of the parties is not specifically assigned as a cause of exception to the acceptance of this report, hut the facts stated under the exception, alleging misconduct of the commissioners, almost necessarily present that inquiry. The evidence offered had a tendency to show improper conduct, both on the part of the commissioners and of the petitioners in this case; and we think it ought to have been heard, and if it proved such misconduct on the part of either, as to show reasonable ground to believe the report might have been improperly influenced by it, the report ought to have been set aside.
2. The objections to the notices were merely formal. It is not suggested that the parties had not actual and sufficient notice, nor that they were not present at the hearing, and fully heard. No objection was made before the hearing, when the defect, if it was so regarded, could have been remedied. The objection comes too late. Every objection of this kind must be taken at the earliest practicable opportunity, or it will be regarded as waived. Foss v. Strafford, 25 N. H. (5 Foster) 78; Goodwin v. Milton, 25 N. H. (5 Foster) 458. The statute does not, in terms, prescribe the form of notice, nor direct by whom it shall be signed; and there seems to us no good reason why a notice, signed by the chairman of the board of road commissioners, should not be deemed sufficient.
8. The report being recommitted generally, it was open to amendment or correction in any particular which the commissioners, upon further consideration, should deem to require it. And though there would be a strong inference that the damages awarded to an individual were *294sufficient, if he did not object to them, yet this would be no conclusive ground against the correction.
4. The error in the award of damages to the guardian of Frost, if there is one, does not seem to be material. The award is substantially to the minor; and if there were a doubt as to the guardian’s authority to receive it, some other person might be formally appointed. Upon the case, as stated, it would seem that the guardian was appointed by the court of probate, and, as such, was entitled to “the care and management of the estate” of his ward; Rev. St., ch. 150, sec. 3; C. S. 384; and the award, therefore, properly made.
5. We are unable to see any objection to the allowance of the costs following the recommitment. The commissioners were not to be expected to perform the service gratuitously. If two meetings are necessary, at an interval requiring repeated journeys of the commissioners, it is reasonable that travel should be allowed for both. It will not be presumed that the commissioners' have met a second time unnecessarily.
The judgment should be set aside, and the evidence offered, as to the conduct of the commissioners and of the petitioners, heard. If misconduct is proved, of which the court below will judge, the report should be rejected.